ARTICLE 1*-E
domaine privé de l'Etat a

l'Océan, Région du

REPUBLIQUE DU CAMEROUN PAIX - TRAVAIL - PATRIE

5
99" .
DECRET PTS IPM pu 110 20.

Portant incorporation au domaine privé de l'Etat, d'une portion de forêt
de 28 961, 3 hectares dénommée Unité Forestière d'Aménagement
(UFA) 09 028. j

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,
vu la Constitution:

Vu la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune
et de la pêche;

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier,
modifiée et complétée par l'ordonnance n°77/1 du 10 janvier 1977 ;

Vu l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial,
modifiée et complétée par l'ordonnance n°77/2 du 10 janvier 1977 ;

Vu le décret n°76/166 du 27 avril 1976 fixant les modalités de gestion du
domaine national;

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l'Etat et ses modificatifs subséquents;

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n°95/145 bis du 04 août 1995 ;

Vu le décret n°95/531/PM du 20 août 1995 fixant les modalités
d'application du régime des forêts;

Vu le décret n°2004/320 du 08 décembre 2004 portant organisation du
Gouvernement, modifié et complété par le décret n°2007/268 du 07 septembre 2007 ;

Vu le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier _
Ministre, Chef du Gouvernement; PRÉSIDENCE DE LA REPUCUIQUE
VIE

Eve

vu le dossier technique,

ponesz | 122011

DECRETE:

st, à compter de la date de signature du résent décret, incorporée au _
u titre de forêt de production, la parcelle de forêt constituée
ux blocs, d'une superficie de 28 961, 3 hectares, située dans le Département de
Sud et délimitée ainsi qu'il suit:

BLOC I

Le point A1 (611 654, 354 957) dit de base, est situé sur un cours d'eau non

dénommé à l'Ouest du village Fifinda Generated by CamScanner
e n

sur ns (611 654, 354 957), suivre la droite de gisement 37 degrés

d'eau n SAN de 772 m pour atteindre le point B1 situé sur un cours
° Dupont dénommé:

Hisienes s. GE 129, 355 573), suivre en aval ce cours d'eau sur une

confluel € 12 km pour atteindre le point le point C1 situé sur sa
e D ence avec un autre cours d'eau non dénommé;

4 point C1 (612 424, 356 666), suivre les droites:

© C1D1=5,7km de gisement 36 degrés, D1 de coordonnées (615
755,361 273) :

© D1E1=3,3 km de gisement 26,5 degrés, E1 de coordonnées
(617 233, 364 234), étant situé sur la rivière Pama :

© E1F1=8, 8 km de gisement 18,7 degrés pour atteindre le point F1
de coordonnées (620 075, 372 613), situé sur un petit cours d'eau
non dénommé.

AU NORD:
° Du point F1 (620 075, 372 613), suivre la droite de gisement 274, 3
degrés sur une distance de 3,2 km pour atteindre le point G1 situé sur les .
berges du Nyong. de 7 Sa LIQUE
ne — 000663 | 12JUL2011

+ Du point G1 (616 902, 372 851), suivre les d IC ENTER SE E REPUBLIC

o  G1H1 = 4,4 km de gisement 175/degrés, H1 de coordonnées (617
293, 368 486), étant situé sur un cours d'eau non dénommé
affluent du Nyong ;

o H111=2 km de gisement 221, 6 degrés, 11 de coordonnées (615
952, 366 980), étant situé sur la rivière Pama ;

+ De11 (615 952, 366 980), suivre la rivière Pama en aval sur 115 m pour

atteindre le point J1 ;
e Du point J1 (615 655, 367 147), suivre les droites:

o JiK1=5,4 km de gisement 237, 5 degrés, K1 de coordonnés
(611 096, 364 242);
o K1L1= 2, 8 km de gisement 178, 6 degrés, Li de coordonnées
(611 163, 361 446), étant situé sur un cours d'eau non dénommé:
o L1M1=1,8 km de gisement 92 degrés, Mide coordonnées
(612 949, 361 383), étant situé sur un cours d'eau non dénommé
affluent de la Lokoundié ;

Du point M1 (612 949,361383), suivre en amont ce cours d'eau suç 2,3
km pour atteindre le point N1 StuLSER AEALRG Dye Lam sé anner
*Dup ss
Point NT (614 016,362 672), suivre les droites:

9 NTOT = 1,2 km de gisement 129,5 degrés, 01 de coordonnées
(614 978, 361 879) :

° OPA = 6 km de gisement 216 degrés, pi de coordo
a 357013), étant situé sur un cours d'eau non dénom

9 PIQ = 2 km de gisement 187 degrés, Q1 de cordon”
215, 354 '049), étant situé sur la confluence de deux cours à

non dénommés,

AU SUD:

° Du point Q1 (611 215, 354 949), suivre l'affluent de gauche sur UNE
distance de 475 m pour atteindre le point A1 dit de base.

BLOC 2

au

est situé sur un COUTS d'e

Le point A2 (620 855, 336 177) dit de base,
u village Mahandé.

dénommé affluent de la rivière Bwara bwara à l'Ouest d

AU SU:

e_ Du point A2 (620 855, 336 177), suivre en aval ce cours d'eau Sur
distance de 3, 7 km pour atteindre sa confluence avec Bwara bware P
la rivière Bwara bwara sur 2, 05 km pour atteindre le point B2 :
Du point B2 (621 222, 340 422), suivre la droite de gisement 80 d

sur une distance de 3,6 km pour atteindre le point C2 situé SUF Un cours

d'eau non dénommé;

Du point C2 (624 796, 341 029
distance de 2 km pour atteindre le poi
Du point D2 (625 469,342 838), su
distance de 5, 3 km pour atteindre le point E2 S
entre Bandévouri et un cours d'eau non dénommé;
Du point E2 (627 706, 340 004), continuer en amont
une distance de 4,6 km jusqu'à sa confluence avec la rivière Milolmio
pour atteindre le point F2 (631 546, 340 358) puis, suivre Bandévouri Sur

2, 2 km jusqu'à Sa source pOur atteindre le point G2 :

Du point G2 (633

0

SUT UR

}, suivre ce Cours d'eau en aval
nt DZ situé sur la rivière ba
ivre en amont Bandévouri Sur
itué sur la confiuencs

s

de Bandévouri

“

rés

264, 340 804), suivre la droite de gisement 102 degrés
sur une distance de 3, 3 km pour atteindre le point H2 situé sur Un Cours
d'eau non dénommé affluent de la Lokoundjé ;
Du point H2 (636506,3400 j

pour atteindre le point 12;

,

00663 | 12ML2011

EE TH

BRESIDRNCY 9

Generated by CamScanner
Du point 12
une distence 3° 682, 330 254), suivre la droite de gisement 73 degrés sur

de la rivière M RS km pour atteindre le point J2 situé sur la confluence

Du point J2 a Oul avec un cours d'eau non dénommé: |

Sur Une di (640 085, 340 280), suivre la droite de gisement 95 degrés

Confluen tance de 2 km pour atteindre le point K2 situé sur la

la Lok Se de deux cours d'eau non dénommés dont l'un est affluent de
oundjé

Du point k2 {
Sur une dista

642 095, 340 094), suivre en amont l'affluent non dénommé
D $ nce de 940 m pour atteindre le point L2 situé à sa source: =
U point L2 (643 006, 340 336), suivre la droite de gisement 82 degrés

SUr Une distance de 3,7 km pour atteindre le point M2 situé sur la rivière
Zambi :

°_ Du point M2
distance de 8
UN cours d'ea

(646 738, 340 820), suivre en aval la rivière Zambi sur une

16 m pour atteindre le point N2 situé sur sa confluence avec

: U non dénommé:

*_ Du Point N2 (646 873, 341 614), suivre en amont ce cours d'eau sur une
distance de 960 m puis, son affluent de gauche sur 450 m pour

atteindre le point 02 situé à sa source:

Du point 02 (648 240, 341 580), suivre la droite de gisement 63 degrés

SUr une distance de 1 km pour atteindre le point P2 situé à la source d'un

Cours d'eau non dénommé affluent de la Lokoundjé;

Du point P2 (649 135, 342036), suivre en aval ce cours d'eau jusqu'à sa

confluence avec la Lokoundjé pour atteindre le point Q2.

A L'EST ET AU NORD:

©" 2 NURt

° Du point Q2 (651 705,342865), suivre en aval la Lokoundjé sur une
distance de 64, 5 km pour atteindr. 2i tué sur s: ÉD
avec un cours d'eau non dénommé. eu ST

naut$3 12H

A L'OUEST:

* Du point R2 (617 456, 349 594), suivrgfescdroitest” 7 7112 REFUaUC

o R282= 8, 8 km de gisemeñt 214 degrés, S2 de coordonnées (612
497, 342 249);

o S2T2 = 3 km de gisement 193 degrés, T2 de coordonnées (611
803,339 268);

o T2U2 = 3,4 km de gisement 216 degrés, U2 de coordonnées (609
761, 336 491);

o U2V2 = 1,9 km de gisement 162 degrés, le point V2 de
coordonnées (610 333, 334 674), étant situé sur la confluence
entre la rivière Mpolongo et un cours d'eau non dénommé.

Generated by CamScanner
n. |

Du point V2, suivre en amont la rivière Mpolongo sur une distance ds

M pOur atteindre le point W2 (610 741, 334 960) puis, suivre la même
"Nière sur 660 m jusqu'à la confluence entre la rivière Mpolongo et un
Cours d'eau non dénommé our atteindre le point X2: , A

*_ Du point x2 (611 048, 534 892), suivre le LL d'eau non dénommé sur
une distance de 840 m pour atteindre le point Y2 situé sur Sa confluence
avec Un cours d'eau non dénommé;

*_ Du point Y2 (611 798, 334 299), suivre l'affluent de gauche sur une
distance de 640 m pour atteindre le point Z2 ;

°_ Du point Z2 (612 396, 334 117), suivre les droites:

© Z2AA2 = 3 km de gisement 73 degrés, AA2 de coordonnées (615
283,334 979) : ;

© AA2AB2 = 4 km de gisement 91 degrés, AB2 de coordonnées
(619 267,334 928) ; :

©  AB2A2 = 2 km de gisement 52 degrés pour atteindre le point A dit
de base.

La zone forestière ainsi délimitée, couvre une superficie de Vingt huit mille neuf
cent soixante un virgule trois (28 961,3) hectares.

ARTICLE 2. (1) Le domaine forestier ainsi délimité, et dénommé Unité Forestière
d'Aménagement 09 028, est affecté à la production des bois d'œuvre.

(2) Les populations riveraines continueront à exercer dans la forêt ainsi
classée, leurs droits d'usage portant sur la collecte des produits forestiers non ligneux, le
ramassage du bois de chauffage, la chasse et la pêche traditionnelles.

(3) Les droits d'usage spécifiques seront arrêtés lors de l'élaboration et de
l'approbation du plan d'aménagement de ladite Unité Forestière d'Aménagement,
conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément audit plan d'aménagement arrêté par le Ministre chargé des forêts.

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en français et

en anglais./- :
Yaoundé, le 1 4 AQU, 2011 |

LE PREMIER MINISTRE,

HEF DU GOUVERNEMENT,

| jam?

=-Philémon YANG

Generated by CamScanner
